Citation Nr: 1646906	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to September 1983, and from December 2004 to February 2006.  The Veteran died in September 2009, and the Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the VA PMC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In June 2011, the Appellant requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  In August 2016, the Appellant was informed that she had been scheduled for a Board hearing at the Regional Office (RO) in Atlanta, Georgia.  The Appellant has since moved to Kentucky, and she now requests that her hearing be held at the RO in Louisville, Kentucky.  The Appellant should be scheduled for such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing at the RO in Louisville, Kentucky.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

